                                   1                                     UNITED STATES DISTRICT COURT

                                   2                                    NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                            NORBERTO SERNA,
                                   4                                                          Case No. 18-cv-03446-YGR (PR)
                                                           Plaintiff,
                                   5                                                          ORDER DISMISSING CLAIM
                                                     v.                                       AGAINST SANTA CLARA COUNTY
                                   6
                                                                                              SUPERIOR COURT; AND
                                            WARDEN SULLIVAN, et al.,
                                   7                                                          TRANSFERRING REMAINING
                                                           Defendants.                        CLAIMS TO EASTERN DISTRICT
                                   8

                                   9   I.       INTRODUCTION
                                  10            Plaintiff, a state prisoner, filed a pro se civil rights complaint pursuant to 42 U.S.C.

                                  11   § 1983.1 He will be granted leave to proceed in forma pauperis in a separate written Order.

                                  12            On November 6, 2018, Magistrate Judge Donna M. Ryu issued an Order directing the
Northern District of California
 United States District Court




                                  13   Clerk of the Court to reassign this case to a district judge pursuant to Williams v. King, 875 F.3d

                                  14   500, 502-05 (9th Cir. 2017) (magistrate judge lacks jurisdiction over a case unless all named

                                  15   parties, including unserved ones, consent to magistrate judge’s jurisdiction). The case was then

                                  16   reassigned to the undersigned district judge, who has reviewed the record.

                                  17            For the reasons stated below, the Court DISMISSES the claim against the Santa Clara

                                  18   County Superior Court for failure to state a claim for relief and TRANSFERS the remaining

                                  19   claims against prison officials from the California Correctional Institution (“CCI”).

                                  20   II.      DISCUSSION
                                  21            A.        Standard of Review
                                  22            A federal court must conduct a preliminary screening in any case in which a prisoner seeks

                                  23   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

                                  24   § 1915A(a). In its review, the court must identify any cognizable claims and dismiss any claims

                                  25   that are frivolous, malicious, fail to state a claim upon which relief may be granted or seek

                                  26
                                  27            1
                                               The Court notes that Plaintiff did not sign the complaint at the time of filing. See Dkt. 1
                                  28   at 3. However, after being directed to do so, Plaintiff signed his complaint and filed it with the
                                       Court. See Dkt. 5 at 3.
                                   1   monetary relief from a defendant who is immune from such relief. Id. § 1915A(b)(1), (2). Pro se

                                   2   pleadings must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th

                                   3   Cir. 1988).

                                   4          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements,

                                   5   namely that: (1) a right secured by the Constitution or laws of the United States was violated, and

                                   6   (2) the alleged violation was committed by a person acting under the color of state law. West v.

                                   7   Atkins, 487 U.S. 42, 48 (1988).

                                   8             B.    Plaintiff’s Claims
                                   9                  1.      Venue
                                  10          A threshold issue in this case is the matter of venue. When jurisdiction is not founded

                                  11   solely on diversity, venue is proper in the district in which (1) any defendant resides, if all of the

                                  12   defendants reside in the same state, (2) the district in which a substantial part of the events or
Northern District of California
 United States District Court




                                  13   omissions giving rise to the claim occurred, or a substantial part of property that is the subject of

                                  14   the action is situated, or (3) a judicial district in which any defendant may be found, if there is no

                                  15   district in which the action may otherwise be brought. 28 U.S.C. § 1391(b). Venue may be raised

                                  16   by the court sua sponte where the defendant has not yet filed a responsive pleading and the time

                                  17   for doing so has not run. Costlow v. Weeks, 790 F.2d 1486, 1488 (9th Cir. 1986).

                                  18          Pursuant to 28 U.S.C. § 1404(a), a district court may transfer any civil action to any other

                                  19   division or district in which the action might have been brought, where it would be in the interests

                                  20   of justice and convenience of parties. See Advisory Comment following § 1404. Here, a majority

                                  21   of the acts complained of occurred at CCI, which is located in the Eastern District of California,

                                  22   and it appears that Defendants reside in that district. Venue, therefore, properly lies in that district

                                  23   and not in this one. See 28 U.S.C. § 1391(b). It is in the interests of justice and convenience of

                                  24   the parties for these claims to be transferred to the United States District Court for the Eastern

                                  25   District of California. Accordingly, the Court will transfer all documents filed by Plaintiff relating

                                  26   to his incarceration at CCI, which pertain to his conditions of confinement there. The Court will,

                                  27   however, sever and retain jurisdiction over Plaintiff’s claim against the Santa Clara County

                                  28   Superior Court. Therefore, this Order will address only the merits of that claim below.
                                                                                          2
                                                        2.         Claim Against Santa Clara County Superior Court
                                   1
                                                Plaintiff names the Santa Clara County Superior Court as a Defendant in this action. Dkt.
                                   2
                                        1 at 1, 2. Plaintiff claims that he was “never provide[d] all portion[s] of [his] legal documents
                                   3
                                        which [he had] requested . . . .” Id.
                                   4
                                                Court clerks have absolute quasi-judicial immunity from damages for civil rights violations
                                   5
                                        when they perform tasks that are an integral part of the judicial process. Morrison v. Jones, 607
                                   6
                                        F.2d 1269, 1273 (9th Cir. 1979), cert. denied, 445 U.S. 962 (1980); see also Sharma v. Stevas, 790
                                   7
                                        F.2d 486, 486 (9th Cir. 1986). As long as the challenged activities are an integral part of the
                                   8
                                        judicial process and not in clear absence of all jurisdiction, therefore, the clerk enjoys absolute
                                   9
                                        quasi-judicial immunity, even if the clerk committed errors or mistakes. See Mullis v. United
                                  10
                                        States Bankruptcy Court, Dist. of Nevada, 828 F.2d 1385, 1390 (9th Cir. 1987) (clerks who erred
                                  11
                                        in failing to carry out their duties acted within general subject matter jurisdiction of their positions
                                  12
Northern District of California
 United States District Court




                                        and consequently qualified for quasi-judicial immunity); see also id. (mistake or act in excess of
                                  13
                                        jurisdiction does not abrogate judicial immunity, even if it results in grave procedural errors).
                                  14
                                        Accordingly, Plaintiff’s claim against the Santa Clara County Superior Court is DISMISSED.
                                  15
                                        III.    CONCLUSION
                                  16
                                                For the reasons outlined above, the Court orders as follows:
                                  17
                                                1.      Plaintiff’s claim against the Santa Clara County Superior Court—the only claim
                                  18
                                        that has been addressed by this Court—is DISMISSED for failure to state a claim for relief.
                                  19
                                                2.      Plaintiff’s remaining claims pertaining to his conditions of confinement at CCI are
                                  20
                                        hereby ordered TRANSFERRED pursuant to 28 U.S.C. § 1404(a) and in the interests of justice to
                                  21
                                        the United States District Court for the Eastern District of California. The Clerk shall transfer the
                                  22
                                        case forthwith. A copy of this Order shall also be sent to Plaintiff.
                                  23
                                                3.      The Clerk shall terminate all remaining motions on this Court’s docket as no longer
                                  24
                                       pending in this district.
                                  25
                                                IT IS SO ORDERED.
                                  26
                                       Dated: November 19, 2018                        ______________________________________
                                  27                                                   YVONNE GONZALEZ ROGERS
                                                                                       United States District Judge
                                  28
                                                                                           3
